UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 04-7884




In Re:    DEMMERICK ERIC BROWN, a/k/a
          Demetrious Eric Brown, a/k/a
          Denrick Eric Brown,

                                                          Petitioner.




                 On Petition for Writ of Mandamus
                            (CA-01-144)


Submitted:   January 13, 2005             Decided:   January 21, 2005


Before WIDENER, NIEMEYER, and GREGORY, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Demmerick Eric Brown, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Demmerick Eric Brown petitions for writ of mandamus

seeking an order from this court to have the Virginia Parole Board

change a prior decision finding that he was statutorily ineligible

for parole.    Mandamus relief is only available when there are no

other means by which the relief sought could be granted, In re

Beard, 811 F.2d 818, 826 (4th Cir. 1987), and may not be used as a

substitute for appeal.     In re Catawba Indian Tribe, 973 F.2d 1133,

1135 (4th Cir. 1992). Accordingly, while we grant leave to proceed

in forma pauperis, we deny the motion for appointment of counsel

and the mandamus petition.    We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before   the   court   and     argument   would   not   aid   the

decisional process.



                                                          PETITION DENIED




                                   - 2 -